               Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 1 of 34



     Kyndra S. Miller, SBN 224343
1    755 Baywood Drive, Second Floor
     Petaluma, CA 94954
2
     Tel/Fax: 877-420-4660
3
     kyndra@cannabusinesslaw.com

4
     Shelley K. Mack, SBN 209596
     1416 Bates Road
5
     McKinleyville, California 95519
     Tel: (707) 268-0445
6
     Fax: (707) 667-0318
     shelley@martinmacklaw.com
7
     Attorneys for Plaintiff
8
     MICHELLE CHARMAINE LAWSON

9

10
                                  UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
11
                                           OAKLAND DIVISION
12

13
     MICHELLE CHARMAINE LAWSON,                        ) CASE NO. 4:18-cv-07238-YGR
                                                       )
14
                                                       ) FIRST AMENDED COMPLAINT FOR:
              Plaintiff,                               )
15
                                                       )    1. DENIAL OF EQUAL PROTECTION
     vs.                                               )       IN VIOLATION OF THE
16
                                                       )       FOURTEENTH AMENDMENT (42
                                                       )       U.S.C. § 1983)
17
     CITY OF ARCATA; THOMAS CHAPMAN, )                      2. DELIBERATELY INDIFFERENT
18   individually and in his official capacity as City )       POLICIES, PRACTICES,
     of Arcata Chief of Police; TOD                    )       CUSTOMS, TRAINING AND
                                                       )       SUPERVISION IN VIOLATION OF
19   DOKWEILER, individually and in his                )
     capacity as Lieutenant and Detective Sergeant )           THE FOURTEENTH AMENDMENT
20
     for the City of Arcata; ERIC LOSEY,               )       AND (42 U.S.C. § 1983)
                                                            3. CONSPIRACY TO DEPRIVE
21   individually and in his capacity as Detective )           PLAINTIFF OF CONSTITUTIONAL
     Police Officer for the City of Arcata;            )
                                                       )       RIGHTS (42 U.S.C. § 1985(3))
22   KRYSTLE ARMINIO, individually and in her               4. CONSPIRACY TO DEPRIVE
     capacity as a Police Officer for the City of              PLAINTIFF OF CONSTITUTIONAL
23                                                             RIGHTS (42 U.S.C. § 1983)
     Arcata; KAREN DIEMER, individually and in
     her official capacity of City of Arcata City           5. CIVIL CONSPIRACY
24
                                                            6. GROSS NEGLIGENCE
     Manager; and DOES 1 through 100,                       7. INTENTIONAL INFLICTION OF
25
                                                               EMOTIONAL DISTRESS
              Defendants.                                   8. NEGLIGENT INFLICTION OF
26
     _____________________________________                     EMOTIONAL DISTRESS
27

28                                                         DEMAND FOR JURY TRIAL

     _____________________________________________________________________________________________________
                                                                                                             0
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
                  Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 2 of 34




1            PLAINTIFF MICHELLE CHARMAINE LAWSON, by and through her undersigned
2    counsel, brings this action against DEFENDANTS CITY OF ARCATA, THOMAS CHAPMAN
3    (individually and his official capacity as City of Arcata Chief of Police), TOD DOKWEILER
4    (individually and in his capacity as Lieutenant and Detective Sergeant for the City of Arcata);
5    ERIC LOSEY (individually and in his capacity as a Detective Police Officer for the City of
6    Arcata); KRYSTLE ARMINIO (individually and in her capacity as a Police Officer for the City
7    of Arcata); KAREN DIEMER (individually and in her official capacity of City of Arcata City
8    Manager) and DOES 1 through 100, alleging claims for denial of equal protection in violation of
9    the Fourteenth Amendment (42 U.S.C. § 1983) (Count I), deliberately indifferent policies,
10   practices, customs, training and supervision in violation of the Fourteenth Amendment and 42
11   U.S.C. § 1981 (42 U.S.C. § 1983) (Count II), conspiracy to deprive her of her constitutional
12   rights in violation of 42 U.S.C. § 1985(3) (Count III), conspiracy to deprive her of her
13   constitutional rights in violation of 42 U.S.C. § 1983 (Count IV), civil conspiracy (Count V),
14   gross negligence (Count VI), intentional infliction of emotional distress (Count VII) and
15   negligent infliction of emotional distress (Count VIII). In support of her claims, Plaintiff alleges
16   as follows:
17                                            INTRODUCTION
18           1.       Plaintiff files this First Amended Complaint (“Complaint”) against Defendants
19   City of Arcata, Thomas Chapman (former Chief of Police for the City of Arcata), Tod Dokweiler
20   (Lieutenant and Detective Sergeant for the City of Arcata), Eric Losey (Detective for the City of
21   Arcata), Krystle Arminio (Police Officer for the City of Arcata) and Karen Diemer (City
22   Manager for the City of Arcata) on information and belief that Defendants engaged in acts and/or
23   omissions, and collectively conspired to engage in such acts and/or omissions, to deny Plaintiff
24   the equal protection of the laws in violation of the Fourteenth Amendment to the United States
25   Constitution.    In addition, Defendants’ actions and/or omissions, and lack of training and
26   supervision resulted in deliberately indifferent policies, practices and customs in violation of the
27   Fourteenth Amendment to the United States Constitution.
28

     _____________________________________________________________________________________________________
                                                                                                             1
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
                  Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 3 of 34




1                                                  PARTIES
2            2.       Plaintiff Michelle Charmaine Lawson is a United States citizen residing in Perris,
3    California. Plaintiff is the mother of the deceased David Josiah Lawson (“Mr. Lawson”).
4            3.       Upon information and belief, Defendant City of Arcata (“City”) is a municipal
5    corporation, organized under the laws of the State of California, with the capacity to sue and be
6    sued. Upon information and belief, Defendant City is the legal and political governmental entity
7    responsible for the actions of the Arcata Police Department (“APD”) and its officials, agents, and
8    employees. Defendant City is sued in its own right and on the basis of the acts and omissions of
9    its officials, agents, and employees, including the APD, former APD Police Chief Thomas
10   Chapman (“Chapman”) and its City Manager, Karen Diemer (“Diemer”).
11           4.       On information and belief, Defendant Thomas Chapman is a citizen of the United
12   States who resides in Humboldt County, California. Defendant Chapman was the City’s Chief of
13   Police on April 15, 2017, when Mr. Lawson was murdered, and continued to serve as the City’s
14   Chief of Police until his sudden resignation on or about April 10, 2018. In his official capacity
15   as the City’s Chief of Police, Defendant Chapman directed the APD’s administration and
16   operation pursuant to the Arcata Municipal Code and guidelines, customs, policies and practices
17   set by the City.     During his period of employment as Defendant City’s Chief of Police,
18   Defendant Chapman was responsible for, inter alia, leading and overseeing the investigation of
19   all homicide cases under his jurisdiction; for setting, determining and/or implementing APD
20   customs, polices, practices and procedures applicable to homicide investigations; and for
21   ensuring that APD officers under his authority were appropriately trained and supervised.
22           5.       On information and belief, Defendant Tod Dokweiler (“Dokweiler”) is a citizen
23   of the United States who resides in Humboldt County, California. Defendant Dokweiler was an
24   APD Detective Sergeant on April 15, 2017 when Mr. Lawson was murdered. In or about
25   January 2018, Defendant Dokweiler was promoted to APD Lieutenant. On information and
26   belief, at all times relevant to this Complaint, with the possible exception of a few months’ time
27   when the APD was under the leadership of Interim Chief of Police Richard Ehle (“Mr. Ehle”),
28   Defendant Dokweiler has been the lead investigator in charge of the APD’s investigation into
     _____________________________________________________________________________________________________
                                                                                                             2
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
                  Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 4 of 34




1    Mr. Lawson’s murder.
2            6.       On information and belief, Defendant Eric Losey (“Losey”) is a citizen of the
3    United States who resides in Humboldt County, California. Defendant Losey was an APD
4    officer on April 15, 2017. He was promoted to the rank of detective just before responding to
5    the scene of Mr. Lawson’s murder, and continued to serve as an APD detective until his
6    resignation in or about August 2017.
7            7.       On information and belief, Defendant Krystle Arminio (“Arminio”) is a citizen of
8    the United States who resides in Humboldt County, California. Defendant Arminio was an APD
9    officer on April 15, 2017, when Mr. Lawson was murdered. Defendant Arminio was one of the
10   first APD officers to arrive at the scene of Mr. Lawson’s murder on April 15, 2017.
11           8.       On information and belief, Defendant Karen Diemer is a citizen of the United
12   States who resides in Humboldt County, California. At all times relevant to this Complaint,
13   Defendant Diemer has served as the City Manager for Defendant City of Arcata. In her official
14   capacity as Defendant City of Arcata’s City Manager, Defendant Diemer is responsible for, inter
15   alia, supervising the City’s Chief of Police, and serving as an official spokesperson on behalf of
16   Defendant City.
17           9.       Each of the acts and omissions complained of was undertaken and each violation
18   of Plaintiff’s rights occurred pursuant to the unlawful policies, practices, and customs of
19   Defendants, as alleged herein.
20           10.      In connection with the acts and omissions complained of herein, each Defendant
21   was acting or omitting to act on behalf of the City of Arcata and/or at the direction of another
22   Defendant on the City’s behalf.
23           11.      The acts, omissions and/or misconduct of each Defendant, as alleged herein, were
24   adopted, authorized, ratified, approved, and/or condoned by the relevant policy makers for
25   Defendant City, including but not limited to Defendants Chapman and Diemer.
26           12.      Unless otherwise specified, each of the complained violations of law alleged
27   herein was intentionally committed by Defendants, their officials, agents, and/or employees,
28   acting under color of law.
     _____________________________________________________________________________________________________
                                                                                                             3
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
               Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 5 of 34




1                                      JURISDICTION AND VENUE
2            13.      This Court has subject matter jurisdiction over Plaintiff’s claims pursuant to 28
3    U.S.C. §§ 1331 and 1343(a)(3) and (4). Plaintiff brings this action under 42 U.S.C. § 1983 to
4    vindicate rights established by the Fourteenth Amendment to the United States Constitution and
5    other applicable federal laws. Plaintiff’s state law claims arise from the same occurrences as her
6    federal constitutional claims, and are within this Court’s supplemental jurisdiction pursuant to 28
7    U.S.C. § 1367.
8            14.      This Court has personal jurisdiction over Defendant City of Arcata because it is a
9    political subdivision of the State of California located in Humboldt County. The Court has
10   personal jurisdiction over Defendants Chapman, Dokweiler, Losey, Arminio and Diemer
11   because, during all times relevant to this Complaint, they worked and/or resided in Humboldt
12   County, California.
13           15.      Venue is proper in the Northern District of California under 28 U.S.C. § 1391(b),
14   as the Defendants are located in the Northern District of California and all the events, acts and/or
15   omissions complained of herein occurred in this District.
16                                      FACTUAL ALLEGATIONS
17           16.      On the evening of April 14, 2017, continuing into the early morning hours of
18   April 15, 2017, Mr. Lawson and his girlfriend, Renalyn Bobadilla (“Ms. Bobadilla”) were
19   attending a birthday party at a friend’s house in the City of Arcata, away from the Humboldt
20   State University (“HSU”) campus where Mr. Lawson attended college.
21           17.      Also attending the same party that evening was Lila Ortega (“Ms. Ortega”),
22   accompanied by her friends Angelica McFarland (“Ms. McFarland”), Naiya Wilkins (“Ms.
23   Wilkins”), and Casey Gleaton (“Ms. Gleaton”).
24           18.      Sometime in the early morning hours of April 15, 2017, Ms. Ortega called her
25   boyfriend, Kyle Zoellner (“Mr. Zoellner”), to pick her and her friends up from the party. At the
26   time of Mr. Lawson’s murder, Mr. Zoellner was employed as a chef for a local catering
27   company.
28

     _____________________________________________________________________________________________________
                                                                                                             4
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
               Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 6 of 34




1            19.     At approximately 2:30 a.m., when Mr. Lawson and Ms. Bobadilla were leaving
2    the party with their friends Kyle Castillo and Kristoff Castillo (the “Castillo brothers”), Ms.
3    Ortega stopped them on their way out of the house. Mr. Zoellner was with Ms. Ortega and Ms.
4    Wilkins when they stopped Mr. Lawson, Ms. Bobadilla and the Castillo brothers to ask them
5    about a missing cellular phone allegedly belonging to Ms. Ortega.
6            20.     In an aggressive manner, Ms. Ortega accused Mr. Lawson, Ms. Bobadilla, and the
7    Castillo brothers of stealing her missing iPhone, and demanded that they empty their pockets to
8    prove that they did not have it. Ms. Bobadilla and Ms. Ortega began arguing, and a physical
9    altercation ensued amongst the three women. At the same time, Mr. Zoellner was punched in the
10   face by an unidentified person (the “First Altercation”).
11           21.     Based on witness testimony, the First Altercation lasted for approximately one
12   (1) minute. After the First Altercation ended, Mr. Lawson, Ms. Bobadilla and the Castillo
13   Brothers began to walk away from the front of the house where the First Altercation occurred.
14   As they were leaving, Ms. Ortega and/or Ms. McFarland sprayed Mr. Lawson, Ms. Bobadilla
15   and one of the Castillo brothers in the face with what was believed to be pepper spray.
16           22.     Mr. Lawson and Ms. Bobadilla proceeded a short distance down the driveway
17   before realizing they had been sprayed in the eyes with some sort of harsh chemical. Upon
18   realizing what happened, Ms. Bobadilla ran back up the driveway and confronted Ms. Ortega
19   and Ms. Wilkins, demanding to know what they had sprayed on her and Mr. Lawson. Mr.
20   Lawson followed Ms. Bobadilla back up the driveway. Ms. Ortega and Ms. Wilkins then
21   physically attacked Ms. Bobadilla.
22           23.     A short distance away, while Ms. Ortega and Ms. Wilkins were assaulting Ms.
23   Bobadilla, Mr. Zoellner and Mr. Lawson began fighting (“Second Altercation”). No witness at
24   the scene or the Preliminary Hearing following Mr. Zoellner’s arrest identified any other person
25   involved in the Second Altercation besides Mr. Zoellner and Mr. Lawson.
26           24.     Paris Wright (“Mr. Wright”), an HSU student, witnessed the Second Altercation.
27   Mr. Wright was leaving the party around 3:00 a.m. on April 15, 2017 when he ran into Mr.
28   Lawson at the end of the cul-de-sac after the First Altercation. He heard Mr. Lawson say
     _____________________________________________________________________________________________________
                                                                                                             5
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
               Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 7 of 34




1    something to the effect that he had to go “check on his girl” because Ms. Bobadilla went back to
2    the area in which Ms. Ortega, Ms. Wilkins and Mr. Zoellner were located to find out if they had
3    used pepper spray on her and her friends. Mr. Wright told Mr. Lawson to not get involved and
4    then proceeded to walk down the street to get into his friend’s car when he heard screaming.
5    When Mr. Wright went back up the driveway in the direction of the screaming, he observed Mr.
6    Lawson and Mr. Zoellner on the ground, and saw that Mr. Lawson had Mr. Zoellner in a
7    headlock. Mr. Wright rushed over to intervene in an attempt to stop to the Second Altercation.
8            25.     Upon separating Mr. Zoellner and Mr. Lawson, Mr. Wright immediately noticed
9    that Mr. Lawson had been stabbed. Mr. Lawson was stabbed multiple times with a ten-inch
10   knife. Upon seeing Mr. Lawson’s stab wounds and the grievous injury done to his friend, Mr.
11   Wright punched Mr. Zoellner in the face.
12           26.     After the Second Altercation, Ms. McFarland exited the area where the Second
13   Altercation occurred, and headed towards Spear Avenue and called 911. By this time, other
14   party attendees began calling 911 to report the altercations and a stabbing. Local news media
15   reported that there were approximately one hundred (100) to one hundred fifty (150) people in
16   attendance at the party that night.
17           27.     Elijah Chandler (“Mr. Chandler”), a friend of Mr. Lawson’s who was also in
18   attendance at the party, immediately ran over to Mr. Lawson after the Second Altercation and
19   found him bleeding and semi-conscious in the bushes under a small tree on the right-hand side of
20   the cul-de-sac. Mr. Chandler reported that he performed cardiopulmonary resuscitation (“CPR”)
21   on Mr. Lawson for approximately fifteen (15) minutes before the ambulance arrived.
22           28.     Ms. Gleaton, one of Ms. Ortega’s friends and her companion at the party,
23   corroborated Mr. Chandler’s recollection of events, and stated that she was standing next to Ms.
24   Ortega, Mr. Zoellner’s girlfriend, while Mr. Chandler was administering CPR to Mr. Lawson.
25   At the Preliminary Hearing, Ms. Gleaton testified that she heard Ms. Ortega repeatedly state “I
26   hope that guy dies” while Mr. Chandler was trying to save Mr. Lawson’s life. Several other
27   witnesses testified that they too heard Ms. Ortega state that she hoped that Mr. Lawson would
28

     _____________________________________________________________________________________________________
                                                                                                             6
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
               Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 8 of 34




1    die. Ms. Gleaton testified that she threatened to “smack” Ms. Ortega if she didn’t stop making
2    that statement.
3            29.       At the Preliminary Hearing, Ms. Gleaton testified further that she retrieved Mr.
4    Zoellner’s cellular phone and “keys” from under the tree in front of the house where the Second
5    Altercation occurred after one of the police officers on scene placed Mr. Zoellner in a police
6    vehicle. Ms. Gleaton testified that she immediately gave Mr. Zoellner’s retrieved belongings to
7    Ms. Ortega.
8            30.       According to Defendant Dokweiler, there were a total of three (3) APD officers
9    on duty around 3:00 a.m. on April 15, 2017 when 911 calls started coming in from attendees of
10   the party. The 911 calls reported an “altercation/stabbing” in the 1100 block of Spear Avenue in
11   the city of Arcata. APD Officer Jones arrived on scene with an automated external defibrillator
12   (“AED”) for the purpose of providing emergency medical services to Mr. Lawson. According to
13   the testimony of Defendant Arminio at the Preliminary Hearing, she watched Officer Jones place
14   the “pads” of the AED on Mr. Lawson’s body. However, after multiple attempts to use the AED
15   on Mr. Lawson, Officer Jones terminated all efforts to continue providing life-saving emergency
16   medical services because the AED was inoperable and not working.
17           31.       Defendant Losey was one of the first APD officers to arrive at the scene of the
18   Lawson murder on April 15, 2017. On information and belief, because all APD officers on duty
19   at the time of the murder were low-ranking, Defendant Chapman immediately promoted
20   Defendant Losey to detective before sending him to the murder scene - so that at least one APD
21   officer of detective rank would be present on the ground at the scene.
22           32.       Defendant Losey was not accompanied by a more senior APD officer on the
23   scene of Mr. Lawson’s murder until approximately one and a half (1 ½) hours after the stabbing,
24   when Defendant Dokweiler finally arrived.
25           33.       Defendant Arminio was the third APD officer to arrive at the scene. She was
26   employed by the City of Arcata for approximately a year and a half prior to Mr. Lawson’s
27   murder. When she first arrived on scene, there were approximately fifty (50) to one hundred
28   (100) people walking around the area where the incident occurred.
     _____________________________________________________________________________________________________
                                                                                                             7
                                                    COMPLAINT

                                 MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
               Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 9 of 34




1            34.     Defendant Arminio testified at the Preliminary Hearing that APD Officers Devon
2    Nilsen (“Nilsen”) and Jacob McKenzie (“McKenzie”) were already at the Spear Avenue scene
3    when she arrived. By the time Defendant Arminio arrived on scene, Officer Nilsen had already
4    detained Mr. Zoellner and placed him the back of his police vehicle.
5            35.     Defendant Arminio testified that upon arrival to the crime scene, she went directly
6    to Mr. Lawson where he was laying on the ground, face up, next to a tree. She was able to see
7    Mr. Lawson’s stab wounds and began administering chest compressions. At some point, she
8    stopped administering chest compressions in order to move the crowd of partygoers away from
9    the area where Mr. Lawson lay on the ground bleeding out. She stopped administering life-
10   saving chest compressions on at least two separate occasions during the fifteen (15) minute time
11   period it took for the ambulance to arrive on scene.
12           36.     Defendants Dokweiler and Losey failed to instruct the APD or any other officers
13   at the scene of Mr. Lawson’s murder to secure the area for purposes of evidence preservation,
14   and failed to take immediate steps to secure the scene themselves. Although Mr. Lawson was
15   stabbed at approximately 3:00 a.m., and APD officers began arriving on scene shortly thereafter,
16   no perimeter was set up around the scene to restrict civilian access until approximately 7:00 or
17   8:00 a.m. that morning. Moreover, when APD officers finally taped off the scene several hours
18   after arriving on scene, the cordoned-off area did not include the location where the fatal
19   stabbing took place and instead encompassed only the location where Mr. Lawson finally
20   collapsed from the severity of his injuries.
21           37.     Upon information and belief, APD received a medical aid call from the scene of
22   Mr. Lawson’s murder around 3:05 a.m. on April 15, 2017. According to Arcata Fire Department
23   Chief Justin McDonald (“Chief McDonald”), there was a delay in notification because medical
24   response calls were channeled through the Cal Fire dispatch center prior to being redirected to
25   local crews. Typically, when there is a call for medical aid to a potentially violent scene in the
26   City of Arcata, it is standard practice and custom for first responders to “stage” near the scene
27   until getting word from police that the scene is safe to enter. According to Defendant Chapman,
28

     _____________________________________________________________________________________________________
                                                                                                             8
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
              Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 10 of 34




1    Chief McDonald and Arcata Ambulance CEO Doug Boileau (“Mr. Boileau”), the call for
2    medical aid was made within four (4) minutes of the first APD officer’s arrival on the scene.
3            38.     At approximately 3:07 a.m. on April 15, 2017, Arcata Ambulance, located at 220
4    F Street in the City of Arcata, received a call through Cal Fire dispatch to respond to the scene of
5    the Lawson murder. At the same time, an Arcata Fire Department crew with two (2) cross-
6    trained emergency medical technicians departed for the scene from their station on Janes Road
7    near Mad River Community Hospital in the City of Arcata.
8            39.     One minute after receiving the dispatch from Cal Fire, Arcata Ambulance was en
9    route to the 1100 block of Spear Avenue. Mr. Boileau stated that it was approximately 3.3 miles
10   from the station to the scene. Seven (7) minutes after the initial 911 call – at approximately 3:09
11   a.m. – an Arcata Fire Department crew arrived on scene. According to Chief McDonald, a
12   bystander – not an APD police officer - waved the fire crew over to the scene when they arrived.
13           40.     According to Defendant Chapman, two (2) APD officers were administering CPR
14   to Mr. Lawson when the fire crew arrived. This was just the first of many untruths told by
15   Defendant Chapman about the events occurring on the night of Mr. Lawson’s murder and the
16   subsequent alleged actions taken by the APD to investigate that homicide.
17           41.     Upon arrival at the scene, one of the emergency medical technicians (“EMT”)
18   from the Arcata Fire Department decided to move Mr. Lawson’s body in order to provide
19   medical care. Mr. Chandler – among many other witnesses – watched in shock as the EMTs
20   grabbed Mr. Lawson’s body by his left leg and left arm and dragged him roughly from
21   underneath the bushes where he collapsed after being stabbed. Mr. McDonald admitted to
22   reporters that Mr. Chandler’s description of the dragging of Mr. Lawson’s body was accurate.
23   The act of dragging Mr. Lawson’s body was so egregious that observing witnesses began to
24   make comments to the emergency personnel on site, objecting to their rough handling of the
25   severely injured Mr. Lawson.
26           42.     At 3:15 a.m., approximately fifteen (15) minutes after the first 911 calls, an
27   ambulance arrived on scene. At 3:21 a.m., the ambulance departed for Mad River Community
28   Hospital. When he arrived at the hospital, Mr. Lawson still had a heartbeat and paramedics were
     _____________________________________________________________________________________________________
                                                                                                             9
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
              Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 11 of 34




1    maintaining his respiration through CPR. Mr. Lawson was immediately rushed into surgery, and
2    at 4:07 a.m., he was pronounced dead.
3            43.     On the night of Mr. Lawson’s murder, some – but not all – of the four women
4    involved in the First and Second Altercations (Ms. Ortega, Ms. McFarland, Ms. Wilkins, and
5    Ms. Gleaton) were brought to the Arcata Police Department. On information and belief, all but
6    one of the women were allowed to leave without being interviewed at the station. The other
7    three women were later interviewed at their respective homes.
8            44.     While all four women were eventually fingerprinted, the interviewing officers at
9    the Arcata Police Department took no physical evidence from Ms. Ortega, Ms. McFarland, Ms.
10   Gleaton or Ms. Wilkins at the time of Mr. Lawson’s murder. The APD failed to obtain any of
11   the clothing the four women were wearing the night of the murder, and failed to obtain DNA
12   samples from the four women for comparison against deconvoluted DNA or touch DNA analysis
13   until more than one (1) year after Mr. Lawson’s murder.
14           45.     Officer McKenzie (an APD officer with less than one (1) year of experience) and
15   HSU Police Officer Billy Kijsriopas were in charge of securing the scene of the Lawson murder.
16   They allegedly remained in the cul-de-sac area off Spear Street that night for the specific purpose
17   of securing the scene after the ambulance left for the hospital. However, no portion of the
18   Lawson crime scene was cordoned-off and secured until approximately three (3) to four (4)
19   hours after the fatal stabbing took place, and the area ultimately cordoned-off by police later that
20   morning did not include the location where the stabbing occurred. In addition, Officer
21   McKenzie and Officer Kijsriopas failed to secure Mr. Zoellner’s vehicle at the scene of Mr.
22   Lawson’s murder. Instead, they allowed Ms. Ortega and Ms. McFarland’s parents to drive the
23   vehicle away from the scene with the bag of knives inside before the vehicle had even been
24   searched, much less processed for evidence.
25           46.     Once Ms. Ortega and Ms. McFarland’s parents drove Mr. Zoellner’s vehicle back
26   to Mr. Zoellner and Ms. Ortega’s apartment, Ms. Ortega removed the bag of knives from Mr.
27   Zoellner’s vehicle and brought it inside their apartment.
28

     _____________________________________________________________________________________________________
                                                                                                             10
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
              Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 12 of 34




1            47.     During their first search of Mr. Zoellner and Ms. Ortega’s apartment, several days
2    after Mr. Lawson’s murder, APD officers (led by Defendants Chapman and Dokweiler) failed to
3    collect and book into evidence the bag of knives Mr. Zoellner had in his vehicle the night of Mr.
4    Lawson’s murder.
5            48.     When the APD eventually obtained a second search warrant and went back to the
6    Mr. Zoellner and Ms. Ortega’s apartment to collect that bag of knives, one of the knife slots was
7    empty and the knife from that compartment was missing. The knife bag also contained another
8    large compartment that could hold several ten-inch knives. That compartment was empty by the
9    time the APD finally took possession of Mr. Zoellner’s knife bag.
10           49.     At the scene of the Mr. Lawson’s murder, Officer McKenzie located a large knife
11   underneath a red Mustang parked in the cul-de-sac, and retrieved the knife from beneath the car.
12   Officer McKenzie had only one (1) glove with him when he arrived to the scene, and could not
13   recall upon later questioning whether or not he was wearing that glove when he picked up the
14   knife. That knife was later determined by the APD to be the murder weapon.
15           50.     At the Preliminary Hearing, Officer McKenzie testified, inter alia, to the
16   following: 1) he did not have a flashlight with him when he arrived at the scene in the dark hour
17   of 3:00 a.m. on April 15, 2017, 2) he failed to check Mr. Lawson’s vital signs when he saw him
18   bleeding profusely in front of the house where the party had taken place, 3) there were only ten
19   to fifteen people standing around Mr. Lawson when he first encountered him, and that these
20   potential witnesses were not hostile to him when he arrived on scene, 4) he put pressure on Mr.
21   Lawson’s stab wounds for about ten (10) to fifteen (15) minutes before an ambulance arrived, 5)
22   he witnessed one of the persons at the scene provide CPR and mouth-to-mouth resuscitation to
23   Mr. Lawson, and no APD officer at the scene assisted that individual or directed him to stop
24   engaging in such CPR activity, 6) another potential witness was trying to move the crowd back
25   from Mr. Lawson in order to make room for those persons trying to save Mr. Lawson’s life, 7)
26   after Mr. Lawson was taken by ambulance to the hospital, Officer McKenzie went back to his
27   patrol vehicle to get his camera so that he could photograph the scene, 8) when he got back to his
28   patrol vehicle, he was approached by Ms. McFarland, and refused her attempt to give him her
     _____________________________________________________________________________________________________
                                                                                                             11
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
              Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 13 of 34




1    statement of the events that occurred that evening, 9) he placed the murder weapon in a manila
2    envelope after discovering it under a Ford Mustang parked next to the area where Mr. Lawson
3    collapsed from his stab wounds, 10) sometime after taking photographs of the crime scene,
4    Officer McKenzie went back to his patrol vehicle and obtained crime scene tape and taped off
5    the crime scene area, 11) he started a crime scene log after he taped off the crime scene, 12) he
6    interviewed a resident in a neighboring house at 1112 Spear Avenue, but not any of the other 50
7    to 100 potential witnesses who were at the scene upon his arrival, and 13) he did not try to stop
8    any potential witnesses from leaving the scene of Mr. Lawson’s murder and is not aware of any
9    other APD officers making any attempts to stop potential witnesses from leaving the scene or to
10   gather the names and contact information of those potential witnesses before they left.
11           51.     At some point in the early morning hours of April 15, 2017, one (1) APD officer
12   left the scene and went to Mad River Community Hospital to check on Mr. Lawson’s condition,
13   while another APD officer took Mr. Zoellner into custody and escorted him to the Arcata police
14   station. Defendant Chapman never went to the scene of the murder on the day it occurred, even
15   though murders are rare in the City of Arcata.
16           52.     APD officers at the scene of the Lawson murder, including but not limited to
17   Defendants Losey and Dokweiler, dispersed the attendees of the party – and prospective
18   witnesses to the murder – without first even attempting to obtain the attendees’ names or contact
19   information. More than one (1) year after Mr. Lawson was murdered, the APD (specifically,
20   Defendants Chapman and Dokweiler) stated that the investigators on the case had only
21   interviewed approximately thirty percent (30%) of the attendees at the party that night and had
22   not identified and/or contacted the remaining seventy percent (70%) of potential witnesses. This
23   is another untruth. At no relevant time did APD interview fifteen (15) to thirty (30) party
24   attendees about the events that occurred on April 15, 2017.
25           53.     Defendant Dokweiler admitted that the crime scene should have been secured and
26   witnesses prevented from leaving the scene once APD officers arrived. Instead of taping off the
27   entire cul-de-sac where the First and Second Altercations took place, APD officers only
28   cordoned off a small area encompassing a portion of the street where a trail of Mr. Lawson’s
     _____________________________________________________________________________________________________
                                                                                                             12
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
              Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 14 of 34




1    blood was found, the bushes where Mr. Lawson collapsed across the street from the house party,
2    and the red Mustang underneath which the murder weapon was found. The area where Mr.
3    Lawson was fatally stabbed that night was not cordoned off or otherwise secured by the APD or
4    any other investigating agency. Defendant Dokweiler admitted that the APD should have taped
5    off the entire cul-de-sac and the grassy area where the fatal stabbing likely occurred to better
6    preserve the scene, and should have prevented party attendees from leaving the scene without
7    first providing their names and contact information to APD officers.
8            54.     It is local custom, policy and practice for local law enforcement agencies,
9    including the APD, to immediately notify the Humboldt County District Attorney’s Office Chief
10   Investigator of the occurrence of a homicide within the jurisdiction of the Humboldt County
11   District Attorney. However, at no time during the night of Mr. Lawson’s murder – or at any time
12   thereafter – did Defendant Chapman or any other APD officer contact the Humboldt County
13   District Attorney’s Office to inform them of or to request assistance in investigating Mr.
14   Lawson’s murder. Instead, Humboldt County District Attorney’s Office Chief Investigator
15   Wayne Cox (“Mr. Cox”) read about Mr. Lawson’s murder in the local media, and contacted
16   Defendant Chapman to offer his assistance. Defendant Chapman refused Mr. Cox’s offer of
17   assistance with the Lawson murder investigation.
18           55.     A few days after Mr. Lawson’s murder, City of Arcata Vice Mayor Sofia Pereira
19   made the following statement at a public Arcata City Council meeting: “As a community, we
20   have failed Josiah. And we failed other students of color who stated over and over again that
21   they do not feel safe or welcome here [in Arcata].”
22           56.     Defendant Losey informed Ms. Bobadilla that assault charges had been filed
23   against Ms. Ortega, Ms. McFarland and Ms. Wilkins approximately one (1) or two (2) months
24   after Mr. Lawson’s murder, but that neither the supervising APD Sergeant (Defendant
25   Dokweiler) or Humboldt County District Attorney Maggie Fleming (“Ms. Fleming”) had signed
26   off on those charges. APD officers actively discouraged Ms. Bobadilla from filing charges
27   against Ms. Ortega, Ms. McFarland and Ms. Wilkins in connection with their brutal assault on
28   her person. In fact, APD officers did not even interview Ms. Bobadilla until approximately one
     _____________________________________________________________________________________________________
                                                                                                             13
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
              Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 15 of 34




1    (1) week after Mr. Lawson’s murder. To date, the APD has failed to investigate the violent
2    assault on Ms. Bobadilla by Ms. Ortega and Ms. Wilkins. Consequently, no charges were ever
3    filed (contrary to the representation made to Ms. Bobadilla by Defendant Losey) against Ms.
4    Ortega or Ms. Wilkins for their violent assault against Ms. Bobadilla.
5            57.     Under the direction of Defendant Chapman, only two (2) APD officers were
6    assigned to the investigation of Mr. Lawson’s murder: Defendant Dokweiler and Defendant
7    Losey. On information and belief, Defendant Losey was an inexperienced police officer with
8    less than one (1) year of experience as an officer at the time of that assignment, and was
9    promoted to detective specifically for the purpose of responding to the scene of Mr. Lawson’s
10   murder. Defendant Losey had no prior homicide investigation experience before being assigned
11   to the Lawson murder investigation. Astonishingly, Defendant Losey was the senior APD
12   officer on scene the night of Mr. Lawson’s murder for the first hour and a half after the stabbing
13   took place.
14           58.     Defendant Losey alienated many of the potential witnesses at the scene on the
15   night of the murder by behaving in a hostile, insensitive and intimidating manner when
16   communicating with them. Once Mr. Zoellner was taken into custody in connection with the
17   murder of Mr. Lawson, Defendant Losey informed Kenya James (“Ms. James”), Interim
18   Coordinator of HSU’s African American Center for Academic Excellence, that he would have
19   the case against Mr. Zoellner dismissed as self-defense if witnesses (e.g., her students) did not
20   come forward with more evidence. Defendant Losey resigned from the APD in early August
21   2017, and the APD chose not to fill the vacancy his departure caused in the Lawson homicide
22   investigative team until more than eight (8) months after his resignation.
23           59.     Mr. Zoellner was taken into custody by APD officers the night of Mr. Lawson’s
24   homicide, and was eventually charged with the murder of Mr. Lawson. A Preliminary Hearing
25   was held for Mr. Zoellner in or about early May 2017. At the end of the Preliminary Hearing,
26   Humboldt County Superior Court Judge Dale Reinholtsen dismissed the charges against Mr.
27   Zoellner for lack of sufficient evidence. In his ruling, Judge Reinholtsen specifically stated that
28   there was a lack of testimony from an autopsy surgeon, no evidence related to blood analysis, no
     _____________________________________________________________________________________________________
                                                                                                             14
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
              Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 16 of 34




1    proof that the knife found at the scene was the one which caused lethal injury to Mr. Lawson,
2    lack of evidence related to the ownership of the knife found at the scene, lack of proof regarding
3    the fibers and fingerprints found on that knife, and no showing or explanation as to how Ms.
4    Bobadilla ended up with injuries to her left forearm which looked like someone had jabbed her
5    with a sharp object.
6            60.     In or about August 2017 (approximately four (4) months after Mr. Lawson’s
7    murder), the APD received initial returns on DNA evidence collected in connection with Mr.
8    Lawson’s murder, and represented that they would be sending evidence back to the forensics
9    laboratory for further analysis. The initial DNA returns only provided information related to
10   major DNA contributors on the items submitted for testing. The request for further DNA
11   analysis would focus on minor DNA contributors on the knife determined to be the murder
12   weapon using deconvoluted DNA analysis and touch DNA testing.
13           61.     Initial DNA testing results showed that Mr. Zoellner and Mr. Lawson were major
14   DNA contributors of the blood evidence submitted to the laboratory, including the blood found
15   on the murder weapon itself. On information and belief, fiber evidence collected at the scene has
16   been preliminarily analyzed and determined to be synthetic, but no further testing of that fiber
17   evidence has been conducted, and there may be nothing to compare it against since no clothing
18   was collected by the APD from Ms. Ortega, Ms. Wilkins, Ms. McFarland, or Ms. Gleaton. On
19   information and belief, nail clippings and fingernail scrapings were collected from Mr. Lawson’s
20   body, but the APD never submitted that evidence for forensic testing or analysis, although
21   representations to the contrary were made to Plaintiff.
22           62.     In or about August 2017, the APD was notified by counsel for the Lawson family
23   that HSU student Ashlyn Gardenhire, an attendee at the party where Mr. Lawson was killed, had
24   taken and preserved several video recordings of the party taken the night of the murder,
25   including at least one video depicting Ms. Wilkins at the party. As of the date of this Complaint,
26   the APD still has not obtained those video recordings, nor has it interviewed Ms. Gardenhire.
27           63.     Until Interim Chief Richard Ehle was retained by the APD several months after
28   Defendant Chapman’s abrupt resignation, the APD refused to re-interview any of the suspects
     _____________________________________________________________________________________________________
                                                                                                             15
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
              Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 17 of 34




1    and/or persons of interest in Mr. Lawson’s murder following their initial interview, including
2    without limitation Mr. Zoellner, Ms. Ortega, Ms. McFarland and Ms. Wilkins. Ms. McFarland
3    repeatedly contacted the APD for the specific purpose of talking to an investigator about Mr.
4    Lawson’s murder, but the APD merely rebuffed her attempts to speak with an investigator and
5    ignored her.
6            64.     Mr. Lawson’s autopsy was conducted by Dr. Mark Super, a pathologist in
7    Fairfield, California hired on a contract basis by the City. Autopsies usually take two (2) to four
8    (4) hours to perform. Ordinarily, preliminary results can be released within twenty-four (24)
9    hours, but the full results of an autopsy may take up to six (6) weeks to prepare. The autopsy
10   report for Mr. Lawson, by contrast, took Dr. Super nearly eleven (11) months to complete,
11   despite the fact that Officer Nilsen testified at the Preliminary Hearing that he attended the
12   autopsy of Mr. Lawson and that Dr. Super told him then that the preliminary cause of death was
13   a stab wound to the chest.
14           65.     The APD failed to analyze the contents of Mr. Lawson’s cell phone, Ms.
15   Bobadilla’s cell phone, Mr. Zoellner’s cell phone, or a number of computers owned by Mr.
16   Zoellner until approximately eighteen (18) months after Mr. Lawson’s murder, and on
17   information and belief, at least some of that analysis still has not yet been completed as of the
18   date of this Complaint. The APD also failed to interview at least one of Mr. Lawson’s
19   housemates who also attended the party with Mr. Lawson, to see what information – if any - that
20   she could provide about Mr. Lawson’s murder.
21           66.     The APD failed to investigate the origin of the knife determined to be the murder
22   weapon. The APD quickly concluded that the Henkel brand knife found at the scene did not
23   match any of the knives in the house where the party took place, or any of the knives in Mr.
24   Zoellner’s knife bag. Although at least one APD officer visited the catering kitchen where Mr.
25   Zoellner worked several days after the Lawson murder, and observed a box of knives sitting on a
26   countertop – knives that included several manufactured by Henkel – that box of knives was not
27   collected, and the APD never formally searched, executed a search warrant at, or collected
28   evidence from the catering kitchen. On information and belief, that catering kitchen contained
     _____________________________________________________________________________________________________
                                                                                                             16
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
              Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 18 of 34




1    dozens of additional chef knives that were available to Mr. Zoellner at the time of Mr. Lawson’s
2    murder – including Henkel brand knives -- with no control mechanism for determining whether,
3    when or by whom particular knives had been taken off the premises.
4            67.     In or about October 2017, the Lawson family attorney offered the APD the pro
5    bono assistance of former Assistant Special Agent in charge of the Federal Bureau of
6    Investigation’s (“FBI”) Los Angeles bureau, Thomas Parker (“Mr. Parker”), to help in the
7    investigation of Mr. Lawson’s murder. The APD initially accepted Mr. Parker’s assistance.
8            68.     Mr. Parker invested approximately two hundred (200) pro bono hours
9    investigating Mr. Lawson’s murder, traveling from his home in Santa Barbara, California to
10   Arcata, California approximately once a month over an eight-month period to meet with APD
11   officers, including Defendants Chapman, Dokweiler and Losey, and to interview witnesses
12   connected to the case.
13           69.     In or about November 2017, after he reviewed the APD’s file in this case and
14   conducted dozens of hours of investigation himself, Mr. Parker delivered to the APD a written
15   report with detailed forensic and investigative recommendations for the Lawson homicide case.
16   Among other things, Mr. Parker recommended that a serology expert be retained to test what
17   appears to be a bloody knife swipe on Mr. Zoellner’s pants, and that metallurgy tests be
18   conducted to compare the sharpening striations on the murder weapon with sharpening striations
19   on the knives collected from Mr. Zoellner’s apartment and the knives from the catering kitchen
20   where he worked. Mr. Parker also offered to arrange to have the Lawson murder investigation
21   evidence submitted to an FBI forensic testing lab for faster processing, but Defendants
22   repeatedly rebuffed and refused those offers.
23           70.     The APD failed to sufficiently investigate the origin of the murder weapon – a
24   Henkel brand chef’s knife. The APD made no effort to obtain the Henkel brand knives in the
25   catering kitchen where Mr. Zoellner worked, even after Mr. Parker recommended that the APD
26   collect those knives and submit them for comparison metallurgy testing along with the murder
27   weapon for the purpose of determining whether or not the knives in the catering kitchen had
28   identical sharpening tool marks as the murder weapon. The catering kitchen where Mr. Zoellner
     _____________________________________________________________________________________________________
                                                                                                             17
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
                 Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 19 of 34




1    worked at the time of Mr. Lawson’s murder has since been shut down, thereby destroying any
2    opportunity to collect those knives.
3            71.     On information and belief, the APD has not followed up on the bulk of the
4    recommendations contained in Mr. Parker’s report. Several months after Mr. Parker provided
5    the APD with his written report and recommendations, he requested that they respond in writing
6    with an update on the progress made on his recommendations. No such update was ever
7    provided to Mr. Parker. Mr. Parker followed up on the recommendations he provided to the
8    APD with Defendant Chapman, who falsely assured Mr. Parker that the APD was working on
9    pursuing his recommendations, and untruthfully represented to Mr. Parker that he had contacted
10   the FBI and that the FBI had agreed to provide the APD with assistance with witness interviews.
11   As a result of his lengthy history with the FBI, Mr. Parker immediately knew that Defendant
12   Chapman’s representation was untruthful, and that Defendant Chapman had likely not even
13   contacted the FBI.
14           72.     Due to the APD’s unwillingness to act on his investigative recommendations, lack
15   of candor with him, and apparent lack of interest in moving the case forward, Mr. Parker
16   resigned from his contract with the City of Arcata in or about early April 2018. The next
17   morning, Defendant Chapman abruptly resigned from his position as Chief of Police for the City
18   of Arcata without further explanation.
19           73.     On information and belief, the APD has failed to submit personal effects found on
20   Mr. Lawson’s body (including his watch) for forensic testing, and has failed to submit Mr.
21   Lawson’s nail clippings and scrapings from under his fingernails to any laboratory for forensic
22   analysis.
23           74.     Despite the foregoing failures to investigate, Defendants Chapman and Dokweiler
24   made representations to Plaintiff on multiple occasions that all local resources had to be
25   exhausted before the APD could seek outside assistance from the California Department of
26   Justice (“DOJ”) or other law enforcement agencies in connection with the Lawson investigation.
27   Defendants Chapman and Dokweiler failed to request such assistance from the DOJ or from any
28

     _____________________________________________________________________________________________________
                                                                                                             18
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
              Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 20 of 34




1    other outside law enforcement agency, despite their express representations to Plaintiff to the
2    contrary.
3            75.     In or about June 2017, at a regular meeting of the Arcata City Council, Defendant
4    Chapman and Diemer made representations to Plaintiff and the public that a team of law
5    enforcement officers from agencies across the county, including the Eureka Police Department,
6    HSU Police Department, and the Humboldt County Sheriff’s Office, were assisting in the
7    investigation of Mr. Lawson’s murder, and were holding weekly meetings to review progress in
8    the investigation. This was a blatant lie and a deliberate and intentional misrepresentation of the
9    facts. In reality, the Eureka Police Department conducted processing of just one (1) potential
10   fingerprint, and the Eureka Police Department along with Humboldt County Sheriff’s Office
11   participated in a single brief “case review” meeting in connection with Mr. Lawson’s murder. At
12   that “case review” meeting, the only information received by the outside agencies attending was
13   contained in a summary PowerPoint slide presentation created by the APD. The APD did not
14   even share its case file for the Lawson murder investigation with any of these outside agencies.
15   Aside from that single meeting and analysis of a single fingerprint, the Eureka Police
16   Department and the Humboldt County Sheriff’s Office had no involvement in the investigation
17   of Mr. Lawson’s murder. The APD never shared any police reports or evidence related to the
18   Lawson murder with any outside agency. Defendant Chapman intentionally misled Plaintiff
19   about the investigation of her son’s murder by representing that outside agencies were assisting
20   the APD with their investigation, and that the APD was taking advantage of all resources
21   available to assist with the investigation of her son’s murder.
22           76.     Beginning in or about April 2017, then-Chief of Police Andrew Mills (“Chief
23   Mills”) of the Eureka Police Department (“EPD”) made a series of offers to Defendant Chapman
24   to supply him with the EPD’s two best investigators to assist with the Lawson murder
25   investigation. Defendant Chapman repeatedly refused these offers of assistance from Chief
26   Mills. Chief Mills also offered to obtain assistance from his former homicide partner in the San
27   Diego Police Department if Defendant Chapman was willing to formally request such assistance.
28   Defendant Chapman also refused that offer of assistance from Chief Mills.
     _____________________________________________________________________________________________________
                                                                                                             19
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
               Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 21 of 34




1            77.     Plaintiff discovered that Defendant Chapman was lying to her about the
2    investigation after she contacted Chief Mills and asked about the EPD’s involvement in the
3    investigation into her son’s murder. In response to that inquiry, Chief Mills informed Plaintiff
4    that the EPD was not involved in the Lawson homicide investigation, and that the APD had
5    refused all offers of assistance from him and his department.
6            78.     HSU Police Chief Donn Peterson (“Mr. Peterson”) also offered his department’s
7    assistance to Defendant Chapman with the investigation of Mr. Lawson’s murder. Defendant
8    Chapman refused Mr. Peterson’s offer of assistance.
9            79.     Humboldt County Sheriff Billy Honsal (“Mr. Honsal”) also offered Defendant
10   Chapman his department’s assistance in the Lawson murder investigation. Defendant Chapman
11   refused Mr. Honsal’s offer of assistance.
12           80.     In or about the summer of 2017, Defendant Chapman told Plaintiff and her family
13   on several occasions that the San Jose Police Department had homicide investigators reviewing
14   the Lawson murder case with the APD. In fact, the San Jose Police Department never agreed to
15   assist in the investigation and never provided the APD with any assistance in the Lawson murder
16   investigation. Defendant Chapman knowingly and blatantly lied to Plaintiff regarding the
17   resources being brought to bear and investigative steps being taken in an effort to solve her son’s
18   murder.
19           81.     The City of Arcata issued several press releases informing the public that the
20   APD had received additional investigative recommendations from Mr. Parker and were in the
21   process of following those recommendations. In reality, at the time those press releases were
22   issued, neither the City of Arcata nor the APD had followed up on or pursued any of Mr.
23   Parker’s recommendations. The press releases issued by the City to this effect were deliberately
24   false and untruthful, and issued for the sole purpose of deceiving Plaintiff and the public about
25   the status of the investigation into Mr. Lawson’s murder, and attempting to quell public concern
26   that the investigation was stalled and essentially at a standstill.
27           82.     Several months after Mr. Lawson’s murder and before Defendant Chapman
28   resigned his position as Defendant City’s Chief of Police, Defendant Diemer asked Defendant
     _____________________________________________________________________________________________________
                                                                                                             20
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
                Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 22 of 34




1    Chapman to provide her with recommendations for a third-party entity that could be retained to
2    review and provide recommendations regarding the APD’s response to the scene of Mr.
3    Lawson’s murder and subsequent investigation of that homicide. In response to Defendant
4    Diemer’s request, Defendant Chapman supplied her with the names of three (3) such third-party
5    entities, all of which were operated principally by current or former law enforcement officers
6    with whom Defendant Chapman already was acquainted and had previously worked in the past.
7    Defendant Chapman further disclosed to Defendant Diemer, along with these recommendations,
8    the personal relationships he had and maintained with the principals of those third-party entities.
9    Rather than asking Defendant Chapman for an alternate recommendation for a neutral third-party
10   investigative entity with whom he had no personal connections, seeking such a recommendation
11   from anyone else, or attempting to identify such a neutral entity herself, Defendant Diemer
12   instead followed Defendant Chapman’s admitted self-interested recommendation and retained
13   the National Police Foundation to perform that investigation. One (1) of the two (2)
14   investigators assigned by the National Police Foundation to review the APD’s response to the
15   Lawson homicide is a former police chief who served for a number of years alongside Defendant
16   Chapman on the Board of Directors of the California Police Chiefs Association.
17             83.   As of the date of this Complaint, the APD has continued to deny Plaintiff access
18   to any and all police reports related to her son’s murder, as well as her son’s autopsy report.
19   From May 2017 to July 2018, APD and the City of Arcata refused to release the transcript of Mr.
20   Zoellner’s Preliminary Hearing to Ms. Lawson.
21             84.   Upon information and belief, Mr. Zoellner’s father is an employee of the City of
22   Arcata.
23             85.   As of the date of this Complaint, no other person has been charged with the
24   murder of David Josiah Lawson since charges against Mr. Zoellner were dismissed in or about
25   May 2017. The APD and the Humboldt County District Attorney’s Office, as of the date of this
26   writing, have failed to file any additional charges against Mr. Zoellner or anyone else in
27   connection with Mr. Lawson’s murder.
28

     _____________________________________________________________________________________________________
                                                                                                             21
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
              Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 23 of 34




1            86.     Beginning in approximately August 2017, roughly four (4) months after Mr.
2    Lawson’s murder, Plaintiff made the first of a series of public statements – some made at
3    regularly scheduled, public Arcata City Council meetings, and others made to the media –
4    criticizing the APD, Defendants Chapman and Dokweiler, and the City of Arcata for failing to
5    conduct a thorough and timely investigation into her son’s murder. In those statements, Plaintiff
6    openly questioned Defendants’ commitment to solving the case, criticized their lack of diligence
7    and failure to devote sufficient resources to the investigation, and suggested that Defendants
8    were unmotivated to solve her son’s murder because he was African-American.
9            87.     On information and belief, from the time Plaintiff began making such public
10   comments and continuing until Mr. Ehle was retained by the City as its Interim Chief of Police
11   nearly a year later, in retaliation against Plaintiff for her public criticism and motivated by malice
12   and vindictiveness against Plaintiff, Defendants effectively ceased working on the Lawson
13   murder investigation and took virtually no substantive steps to investigate it further.
14           88.     In or about September 2017, Plaintiff was waiting on the Arcata Plaza shortly
15   before a scheduled meeting with Defendant Dokweiler when she observed Ms. Ortega walking
16   by. Plaintiff attempted to speak with Ms. Ortega, and in response, Ms. Ortega fled
17   approximately two (2) blocks to Arcata City Hall, where the APD station is located. Seeing Ms.
18   Ortega run to the APD station, Plaintiff followed, since her meeting with Defendant Dokweiler
19   was scheduled to start momentarily. Upon arriving at the APD station, Plaintiff was met by
20   Defendant Dokweiler, who came outside to confront her and admonished her for “chasing” Ms.
21   Ortega. Defendant Dokweiler then told Plaintiff that he had no news to report to her, since he
22   was now the only detective assigned to the Lawson investigation and he had been unable to work
23   on the case for several weeks, and proceeded to direct Plaintiff out of the APD station through its
24   rear exit. In the meantime, another APD officer escorted Ms. Ortega out the front door of the
25   APD station and drove her home to McKinleyville in her patrol car.
26           89.     Rather than perform the police work necessary to properly investigate and solve
27   Mr. Lawson’s murder, Defendants instead conspired among themselves and with others to allow
28   the investigation to languish without progress – hoping the public, Plaintiff, and Mr. Lawson’s
     _____________________________________________________________________________________________________
                                                                                                             22
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
              Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 24 of 34




1    friends and family would quietly put the matter behind them – while issuing deliberately false
2    and misleading statements to Plaintiff, her family, Mr. Lawson’s friends, and members of the
3    public assuring them that the Lawson homicide was being actively and appropriately
4    investigated, that offers of assistance from outside law enforcement agencies were being eagerly
5    sought and accepted, and that the investigative recommendations made by Mr. Parker were being
6    followed. In fact, none of these statements made by Defendants were true.
7            90.     The City customs, policies and practices described in the foregoing paragraph and
8    throughout this Complaint were consciously approved at the highest policy-making levels for
9    decisions involving the APD, and were a direct and proximate cause of the injuries suffered by
10   Plaintiff.
11           91.     The above-described customs, policies, practices, acts and/or omissions were
12   allowed to exist and/or occur because the City and its authorized municipal policymakers
13   (including but not limited to Defendants Chapman and Diemer) declined to implement sufficient
14   training and/or any legitimate mechanism for oversight or punishment of misconduct. Indeed,
15   the City’s system for exercising oversight of its Chief of Police, the APD’s training and
16   operations, and the APD’s system for exercising oversight of major homicide investigations,
17   were and are, for all practical purposes, nonexistent.
18           92.     APD officers who failed to meet minimum levels of professional competency in
19   homicide investigations had every reason to know that they not only enjoyed de facto immunity
20   from any adverse employment consequences or departmental discipline as a result of their
21   professional shortcomings, but that they also stood to be rewarded with promotions despite their
22   lack of basic competence, as exemplified by Defendant Dokweiler’s promotion from Detective
23   Sergeant to Lieutenant in or about January 2018 – purportedly, according to Defendant
24   Chapman, as a “reward” for his “hard work” in connection with the Lawson homicide
25   investigation. In this way, this system proximately caused abuses and violations of constitutional
26   rights, such as the misconduct at issue in this case. This system was well known to APD
27   command personnel, including but not limited to Defendant Chapman, who themselves
28   participated in, perpetuated and benefited from it.
     _____________________________________________________________________________________________________
                                                                                                             23
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
              Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 25 of 34




1            93.     As a result of Defendants’ various acts and omissions as alleged herein, Plaintiff
2    has suffered injuries consisting of emotional distress, anxiety, mental suffering, and other general
3    and special damages.
4                                       FIRST CAUSE OF ACTION
5     42 U.S.C. § 1983 – Denial of Equal Protection in Violation of the Fourteenth Amendment
6                                          (Against All Defendants)
7            94.     Plaintiff incorporates by reference paragraphs 1 through 93 above as if fully set
8    forth herein.
9            95.     42 U.S.C. Section 1983 provides that:
10
             Every person, who under color of any statute, ordinance, regulation, custom or
11           usage of any state or territory or the District of Columbia subjects or causes to be
             subjected any citizen of the United States or other person within the jurisdiction
12
             thereof to the deprivation of any rights, privileges or immunities secured by the
13           constitution and law shall be liable to the party injured in an action at law, suit in
             equity, or other appropriate proceeding for redress . . .
14

15           96.     Plaintiff in this action is a citizen of the United States, and Defendants to this
16   claim are “persons” for purposes of 42 U.S.C. Section 1983.
17           97.     At all times relevant herein, Defendants Chapman, Dokweiler, Losey, Arminio
18
     and Diemer were acting under the color of state law in their capacity as Arcata police officers
19
     and/or City officials, and their acts and/or omissions as alleged herein were conducted within the
20
     scope of their official duties or employment.
21
             98.     At all times relevant herein, Plaintiff had the clearly established constitutional
22
     right under the Fourteenth Amendment to the United States Constitution to enjoy the equal
23
     protection of the laws, including but not limited to the full and equal benefit of police and law
24
     enforcement services provided by the City of Arcata.
25
             99.     At all times relevant herein, any reasonable police officer and/or city official
26
     knew or should have known of these rights, as they were clearly established at that time.
27

28

     _____________________________________________________________________________________________________
                                                                                                             24
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
                 Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 26 of 34




1              100.    Defendants’ conduct was undertaken with the purpose of depriving Plaintiff of the
2    equal protection and benefits of the law and equal privileges and immunities under the law in
3    violation of the Fourteenth Amendment.
4
               101.    Defendants engaged in the acts and/or omissions described by this Complaint
5
     willfully, maliciously, in bad faith, and in reckless disregard of Plaintiff’s federally protected
6
     rights.
7
               102.    The acts or omissions of all Defendants were moving forces behind Plaintiff’s
8
     injuries.
9
               103.    Defendants acted in concert and joint action with each other to deprive Plaintiff of
10
     her right to equal protection and benefits of the law and equal privileges and immunities under
11
     the law in violation of the Fourteenth Amendment by failing to reasonably investigate Mr.
12
     Lawson’s murder, by making false representations and misleading statements to Plaintiff about
13
     the actions being taken to investigate her son’s murder, and by blatantly lying about working
14

15
     with other law enforcement officials and agencies in order to solve this crime.

16             104.    The acts or omissions of Defendants, as described herein, intentionally deprived

17   Plaintiff of her constitutional and statutory rights and caused her other damages.

18             105.    Defendants are not entitled to qualified immunity for the acts and/or omissions

19   alleged herein.
20             106.    At all times relevant hereto, Defendants were acting pursuant to municipal
21   custom, policy, decision, ordinance, regulation, widespread habit, usage, or practice in their
22   actions pertaining to Plaintiff.
23
               107.    As a proximate result of Defendants’ unlawful conduct, Plaintiff has suffered
24
     emotional injuries and other damages and losses as described herein, entitling her to
25
     compensatory and special damages, in amounts to be determined at trial. As a further result of
26
     Defendants’ unlawful conduct, Plaintiff has incurred special damages, including medically
27
     related expenses and may continue to incur further medically and other special damages related
28
     expenses, in amounts to be established at trial.
     _____________________________________________________________________________________________________
                                                                                                             25
                                                    COMPLAINT

                                 MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
              Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 27 of 34




1            108.    On information and belief, Plaintiff may suffer damages as a result of the acts and
2    omissions of Defendants as alleged herein, in amounts to be ascertained in trial. Plaintiff is
3    further entitled to attorneys’ fees and costs pursuant to 42 U.S.C. Section 1988, pre-judgment
4
     interest and costs as allowable by federal law.
5
             109.    In addition to compensatory, economic, consequential and special damages,
6
     Plaintiff is entitled to punitive damages against each of the individually named Defendants under
7
     42 U.S.C. Section 1983, in that the actions of each of these individual Defendants have been
8
     taken maliciously, willfully or with a reckless or wanton disregard of the constitutional and
9
     statutory rights of Plaintiff.
10
                                       SECOND CAUSE OF ACTION
11
        42 U.S.C. § 1983 – Deliberately Indifferent Policies, Practices, Customs, Training, and
12          Supervision in Violation of the Fourteenth Amendment and 42 U.S.C. § 1981
13
                     (Against City of Arcata and Defendants Chapman and Diemer only)
14
             110.    Plaintiff incorporates by reference paragraphs 1 through 109 above as if fully set
15

16
     forth herein.

17           111.    42 U.S.C. Section 1983 provides that:

18           Every person, who under color of any statute, ordinance, regulation, custom or
             usage of any state or territory or the District of Columbia subjects or causes to be
19           subjected any citizen of the United States or other person within the jurisdiction
             thereof to the deprivation of any rights, privileges or immunities secured by the
20           constitution and law shall be liable to the party injured in an action at law, suit in
             equity, or other appropriate proceeding for redress . . .
21
             112.    Plaintiff in this action is a citizen of the United States and Defendants to
22
     this claim are “persons” for purposes of 42 U.S.C. Section 1983.
23
             113.    At all times relevant herein, Defendants to this claim were acting under
24

25
     the color of state law.

26
             114.    At all times relevant herein, Plaintiff had the clearly-established rights to

27   enjoy the equal protection and benefits of the law and equal privileges and immunities

28   under the law, to be free from racial discrimination in law enforcement, and to enjoy

     _____________________________________________________________________________________________________
                                                                                                             26
                                                    COMPLAINT

                                 MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
              Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 28 of 34




1    substantive due process, all guaranteed by the Fourteenth Amendment to the United
2    States Constitution and other applicable federal law.
3            115.    At all times relevant herein, Defendants City, Chapman and Diemer knew
4
     or should have known of these rights, as they were clearly established at that time.
5
             116.    The acts or omissions of Defendants, as described herein, intentionally
6
     deprived Plaintiff of her constitutional and statutory rights and caused her other damages.
7
             117.    Defendants are not entitled to qualified immunity for the acts and/or
8
     omissions alleged herein.
9
             118.    At all times relevant herein, Defendants Chapman and Diemer were
10
     policymakers for Defendant City and the APD, and in that capacity established policies,
11
     procedures, customs, and/or practices for the same.
12
             119.    Defendants City, Chapman and Diemer developed and maintained policies,
13
     procedures, customs, and/or practices exhibiting deliberate indifference to the constitutional
14

15
     rights of citizens, which were moving forces behind and proximately caused the violations of

16   Plaintiff’s constitutional and federal rights as set forth herein, and resulted from a conscious or

17   deliberate choice to follow a course of action from among various available alternatives.

18           120.    Defendants City, Chapman and Diemer developed and maintained long-standing,

19   department-wide APD customs, law enforcement-related policies, procedures, customs,
20   practices, and/or failed to properly train and/or supervise APD officers in a manner amounting to
21   deliberate indifference to the constitutional rights of Plaintiff and of the public.
22           121.    The deliberately indifferent training and supervision provided by Defendants City,
23
     Chapman and Diemer resulted from a conscious or deliberate choice to follow a course of action
24
     from among various alternatives available to them, and were moving forces in the constitutional
25
     and federal violation injuries complained of by Plaintiff.
26
             122.    As a proximate result of Defendants’ unlawful conduct, Plaintiff has suffered
27
     emotional injuries and other damages and losses as described herein, entitling her to
28
     compensatory and special damages, in amounts to be determined at trial. As a further result of
     _____________________________________________________________________________________________________
                                                                                                             27
                                                    COMPLAINT

                                 MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
              Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 29 of 34




1    Defendants’ unlawful conduct, Plaintiff has incurred special damages, including medically
2    related expenses and may continue to incur further medically and other special damages related
3    expenses, in amounts to be established at trial.
4
             123.    On information and belief, Plaintiff may suffer damages as a result of the acts and
5
     omissions of Defendants as alleged herein, in amounts to be ascertained in trial. Plaintiff is
6
     further entitled to attorneys’ fees and costs pursuant to 42 U.S.C. Section 1988, pre-judgment
7
     interest and costs as allowable by federal law.
8
             124.    Plaintiff seeks appropriate declaratory and injunctive relief pursuant to 42 U.S.C.
9
     Section 1983 to redress Defendants’ above-described ongoing deliberate indifference in policies,
10
     practices, habits, customs, usages, training and supervision with respect to the rights described
11
     herein, which Defendants have no intention of voluntarily correcting despite the obvious need for
12
     and recommendations to adopt such corrections.
13
                                        THIRD CAUSE OF ACTION
14
             42 U.S.C. § 1985(3) - Conspiracy to Deprive Plaintiff of Constitutional Rights
15
                                           (Against All Defendants)
16
             125.    Plaintiff incorporates by reference paragraphs 1 through 124 above as if fully set
17
     forth herein.
18
             126.    As described more fully above, each of the Defendants conspired, directly or
19
     indirectly, for the purpose of depriving Plaintiff of her rights to equal protection of the law and
20
     substantive due process.
21
             127.    In so doing, Defendants took actions or engaged in omissions in furtherance of
22
     this conspiracy, causing injury to Plaintiff.
23
             128.    Defendants conspired by concerted action to accomplish an unlawful purpose by
24
     an unlawful means. Specifically, Chapman and Diemer purposefully made false statements to
25
     Plaintiff about the investigation into her son’s murder. Defendants worked in concert to provide
26
     false information about their investigative activities and the alleged participation of other law
27
     enforcement agencies, and testing of forensic evidence from April 2017 to the present.
28

     _____________________________________________________________________________________________________
                                                                                                             28
                                                     COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
              Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 30 of 34




1            129.    In furtherance of this conspiracy, each Defendant committed overt acts and was
2    an otherwise willful participant in joint activity.
3            130.    The misconduct, acts and omissions complained of herein were undertaken with
4    malice, willfulness, and reckless indifference to Plaintiffs’ rights.
5            131.    The misconduct, acts and omissions complained of herein were undertaken
6    pursuant to the policy and practice of Defendant City and the APD in the manner described more
7    fully in preceding paragraphs, and was tacitly ratified by policymakers for Defendant City with
8    final policymaking authority, including but not limited to Defendants Chapman and Diemer.
9            132.    As a direct and proximate result of the illicit prior agreement referenced above,
10   Plaintiff’s rights were violated, and she suffered financial damages, as well as severe emotional
11   distress and anguish, as more fully alleged above.
12                                    FOURTH CAUSE OF ACTION
13            42 U.S.C. § 1983 - Conspiracy to Deprive Plaintiff of Constitutional Rights
14                                         (Against All Defendants)
15           133.    Plaintiff incorporates by reference paragraphs 1 through 131 above as if fully set
16   forth herein.
17           134.    As described more fully above, each of the Defendants conspired, directly or
18
     indirectly, for the purpose of depriving Plaintiff of her rights to equal protection of the law and
19
     substantive due process.
20
             135.    In so doing, Defendants took actions or engaged in omissions in furtherance of
21
     this conspiracy, causing injury to Plaintiff.
22
             136.    Defendants conspired by concerted action to accomplish an unlawful purpose by
23
     an unlawful means.
24
             137.    In furtherance of this conspiracy, each of the co-conspirators committed overt acts
25
     and was an otherwise willful participant in joint activity.
26
             138.    The misconduct, acts and omissions complained of herein were undertaken with
27
     malice, willfulness, and reckless indifference to Plaintiffs’ rights.
28

     _____________________________________________________________________________________________________
                                                                                                             29
                                                     COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
              Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 31 of 34




1            139.    The misconduct, acts and omissions complained of herein were undertaken
2    pursuant to the policy and practice of Defendant City and the APD in the manner described more
3    fully in preceding paragraphs, and was tacitly ratified by policymakers for Defendant City with
4
     final policymaking authority, including but not limited to Defendants Chapman and Diemer.
5
             40.     As a direct and proximate result of the illicit prior agreement referenced above,
6
     Plaintiff’s rights were violated, and she suffered financial damages, as well as severe emotional
7
     distress and anguish, as more fully alleged above.
8
                                        FIFTH CAUSE OF ACTION
9
                                               Civil Conspiracy
10
                                           (Against All Defendants)
11
             141.    Plaintiff incorporates by reference paragraphs 1 through 140 above as if fully set
12
     forth herein.
13
             142.    As described more fully in the preceding paragraphs, Defendants, acting in
14
     concert with other known and unknown co-conspirators, conspired by concerted action to
15
     accomplish an unlawful purpose by unlawful means.
16
             143.    In furtherance of this conspiracy, each Defendant committed overt acts and was
17
     an otherwise willful participant in joint activity.
18
             144.    The misconduct, acts and omissions complained of herein were undertaken with
19
     malice, willfulness, and reckless indifference to Plaintiffs’ rights.
20
             145.    As a proximate result of Defendants’ conspiracy, Plaintiff suffered damages,
21
     including severe emotional distress and anguish, as more fully alleged above.
22
                                        SIXTH CAUSE OF ACTION
23
                                               Gross Negligence
24
                                           (Against All Defendants)
25
             146.    Plaintiff incorporates by reference paragraphs 1 through 145 above as if fully set
26
     forth herein.
27
             147.    Defendants had a duty to Plaintiff to make reasonable efforts to investigate the
28
     murder of Mr. Lawson. In addition, Arminio had a duty to continue providing emergency
     _____________________________________________________________________________________________________
                                                                                                             30
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
              Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 32 of 34




1    medical services once she commenced providing such services.
2            148.    As described in more detail above, Defendants breached their duty of care to
3    Plaintiff by recklessly or grossly negligently: (1) failing to investigate and continuously making
4    false statements to Plaintiff about the status of the investigation; (2) lying to Plaintiff about
5    investigation & its progress; (3) failing to create, maintain, and follow adequate policies,
6    practices and procedures and implement training; (4) failing to continue providing emergency
7    medical services after commencement of such activity; and (5) such other and further grossly
8    negligent and/or reckless conduct as may be discovered during the pendency of this action.
9            149.    As a direct and proximate result of Defendants’ grossly negligent and/or reckless
10   conduct, as described above, Plaintiff has been harmed and incurred damages, including severe
11   emotional distress, in an amount to be proven at trial.
12           150.    Defendants’ grossly negligent and/or reckless conduct, as alleged herein, was
13   malicious, oppressive, or in conscious disregard of Plaintiff’s rights, thus entitling Plaintiff to an
14   award of punitive damages pursuant to California Civil Code Section 3294.
15                                    SEVENTH CAUSE OF ACTION
16                              Intentional Infliction of Emotional Distress
17                                         (Against All Defendants)
18           151.    Plaintiff incorporates by reference paragraphs 1 through 150 above as if fully set
19   forth herein.
20           152.    Defendants’ acts, omissions and misconduct as described herein were extreme,
21   outrageous, and shocking to the conscience. Defendants intended to cause, or were in reckless
22   disregard of the probability that their conduct would cause, severe emotional distress to Plaintiff,
23   as more fully alleged above. Plaintiff eldest son was brutally murdered on April 15, 2017. Her
24   only solace was the belief that Defendants were actively pursuing her son’s murderer, as
25   represented by Chapman and Diemer. The false representations and statements made by
26   Chapman, Losey and Diemer over the past year and a half caused Plaintiff further and
27   unnecessary trauma.
28           153.    Said actions and conduct did directly and proximately cause severe emotional
     _____________________________________________________________________________________________________
                                                                                                             31
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
              Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 33 of 34




1    distress to Plaintiff, and thereby constituted intentional infliction of emotional distress.
2            154.    The misconduct described in this Count was undertaken with malice, willfulness,
3    and reckless indifference to the rights of others, including Plaintiff.
4            155.    As a proximate result of Defendants’ wrongful acts, Plaintiff suffered damages,
5    including severe emotional distress and anguish, as is more fully alleged above.
6                                       EIGHTH CAUSE OF ACTION
7                                  Negligent Infliction of Emotional Distress
8                                            (Against All Defendants)
9            156.    Plaintiff incorporates by reference paragraphs 1 through 155 above as if fully set
10   forth herein.
11           157.    Defendants’ acts, omissions, and misconduct as described herein were grossly
12   negligent and/or reckless.
13           158.    Said actions and conduct did directly and proximately cause severe emotional
14   distress to Plaintiff.
15           159.    As a proximate result of Defendants’ wrongful acts, Plaintiff suffered damages,
16   including severe emotional distress and anguish, as is more fully alleged above.
17                                          PRAYER FOR RELIEF
18           Plaintiff thus prays that this Court enter judgment in her favor and against each of the
19   Defendants and grant:
20
                 1. Compensatory and consequential damages, including damages for emotional
21
                     distress, humiliation, loss of enjoyment of life, and other pain and suffering on all
22
                     claims allowed by law in an amount to be determined at trial;
23
                 2. Economic losses on all claims allowed by law;
24
                 3. Special damages in an amount to be determined at trial;
25
                 4. Punitive damages on all claims allowed by law against individual Defendants and
26
                     in an amount to be determined at trial;
27

28

     _____________________________________________________________________________________________________
                                                                                                             32
                                                     COMPLAINT

                                  MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
              Case 4:18-cv-07238-YGR Document 9 Filed 02/06/19 Page 34 of 34




1                5. Attorneys’ fees and the costs associated with this action under 42 U.S.C. Section
2                    1988, including expert witness fees, on all claims allowed by law;
3                6. Pre- and post-judgment interest at the lawful rate; and
4                7. Any further relief that this court deems just and proper, and any other appropriate
5                    relief at law and equity.
6
                                       DEMAND FOR JURY TRIAL
7
             Plaintiff hereby demands a jury trial on all issues triable to a jury.
8

9
     Dated: February 6, 2019                         Respectfully Submitted,
10

11
                                                     /s/ Kyndra S. Miller
                                                     _______________________
12                                                   Kyndra S. Miller
                                                     Shelley K. Mack
13                                                   Attorneys for Plaintiff
14
                                                     MICHELLE CHARMAINE LAWSON

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     _____________________________________________________________________________________________________
                                                                                                             33
                                                    COMPLAINT

                                MICHELLE CHARMAINE LAWSON v. CITY OF ARCATA et al.
